NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12500

          JAY PATEL & another1   vs.   LEO MARTIN & others.2



        Norfolk.       September 6, 2018. - November 28, 2018.

   Present:    Gants, C.J., Lenk, Gaziano, Lowy, Budd, Cypher,
                           & Kafker, JJ.


Practice, Civil, Discovery, Interlocutory appeal. Attorney at
     Law, Attorney-client relationship. Privileged
     Communication.



     Civil action commenced in the Superior Court Department on
December 23, 2015.

     A motion for a protective order was heard by Jeffrey A.
Locke, J.

     The Supreme Judicial Court on its own initiative
transferred the case from the Appeals Court.


     Peter S. Brooks (Gregory M. Boucher also present) for the
defendants.
     David V. Lawler for the plaintiffs.


    1   Dipika, Inc.

    2  Seymour H. Marcus, also known as Sy H. Marcus; and Ellen
Rea Marcus, as trustee of the Grossman Munroe Trust. Leo Martin
and Seymour Marcus are alleged to have acted on behalf of the
Grossman Munroe Trust, but only Ellen Rea Marcus was a trustee.
                                                                     2



    GANTS, C.J.     The primary issue on appeal is whether a party

in a civil case has the right to an immediate appeal from a

discovery order under the doctrine of present execution.       The

defendants here argue that, after the motion judge ordered the

disclosure of communications that they contend are protected

from disclosure by the attorney-client privilege, they will be

irremediably harmed if they cannot immediately appeal from that

order.   We conclude that a party has no such right of

interlocutory appeal.    In so holding, we note that a party

nevertheless retains two other avenues to seek immediate

appellate review of an interlocutory order:    by requesting the

trial court judge to report the decision to the Appeals Court

under Mass. R. Civ. P. 64 (a), as amended, 423 Mass. 1403

(1996); or by petitioning for redress from a single justice of

the Appeals Court under G. L. c. 231, § 118, first par.

    Although the appeal is not properly before us under the

doctrine of present execution, we exercise our discretion under

our superintendence authority to reach the merits and conclude

that we must remand the matter to the motion judge for further

factual findings.

    Background.     We summarize the facts as alleged in the

complaint and that are undisputed in the record.    In September

2012, Ellen Rea Marcus, as trustee of the Grossman Munroe Trust
                                                                         3


(trustee), executed a purchase and sale agreement with the

Masonic Temple Association of Quincy, Inc. (Masons), for the

purchase of the Masonic Temple in Quincy (property).     Pursuant

to a rider to the purchase and sale agreement, the agreement

could not be assigned by the trustee without the prior written

consent of the Masons.   In a separate agreement executed in

April 2013, the trustee assigned the rights to the property

under the purchase and sale agreement to Jay Patel in return for

$100,000; Patel intended to develop a hotel on the property.        On

September 30, 2013, before the sale of the property closed, a

fire caused severe damage to the property.   Shortly thereafter,

the Masons claimed that they had never consented to the

assignment, refused to recognize it, and received over $6

million from an insurance claim arising from the fire.    In

December 2015, Patel and his "hotel-operating company," Dipika,

Inc. (collectively, developer plaintiffs), brought a civil

action in the Superior Court against the trustee, Seymour H.

Marcus, and Leo Martin (collectively, trust defendants),

claiming that they suffered economic damages from the trustee's

failure to obtain the required consent for the assignment of the

property.

    During the course of discovery, the developer plaintiffs

noticed the deposition of David Levin, the attorney who

represented the Masons with respect to the sale of the property
                                                                   4


and who had also routinely represented the trust defendants on

real estate legal matters for over twenty years.   The trust

defendants moved for a protective order to bar Levin from

disclosing his confidential attorney-client communications with

them, claiming that Levin represented them as well as the Masons

in the real estate transaction concerning the property, even

though Levin took the position that he had represented only the

Masons.

    After an evidentiary hearing, the motion judge found that

there was an attorney-client relationship between Levin and the

trust defendants after the fire regarding insurance claims and

third-party claims arising from the fire, but that, with respect

to the purchase and sale of the property, Levin represented the

Masons, not the trust defendants.   He therefore ruled that

communications between Levin and the trust defendants before the

fire were not protected by the attorney-client privilege.

    The trust defendants filed a notice of appeal in the

Superior Court seeking review by an Appeals Court panel under

the doctrine of present execution and, "in an abundance of

caution," also brought a petition in the Appeals Court pursuant

to G. L. c. 231, § 118, first par., seeking interlocutory relief

from a single justice of the Appeals Court.   The single justice

stayed action on the § 118 petition until a panel of the Appeals

Court decided whether it had jurisdiction of the appeal under
                                                                        5


the doctrine of present execution to resolve the discovery

dispute arising from the claim of attorney-client privilege.       We

transferred the appeal to this court on our own motion.

    Discussion.     1.   Appellate review of interlocutory orders.

When a final judgment enters in a civil case in the Superior

Court under Mass. R. Civ. P. 54, as amended, 382 Mass. 829

(1981), a party aggrieved has the right to appeal from the

judgment to a panel of the Appeals Court.    See G. L. c. 231,

§ 113.    As part of that appeal, a party may claim that a judge

erred in the entry of various types of interlocutory orders that

were issued during the course of the civil case.    If a party

wishes to seek appellate review of an interlocutory discovery

order before the entry of final judgment, however, the party

generally has only two alternatives.    First, the party may ask

the judge under Mass. R. Civ. P. 64 (a) to report the

interlocutory finding or order to the Appeals Court, and the

judge may do so where he or she concludes that the finding or

order "so affects the merits of the controversy that the matter

ought to be determined by the [A]ppeals [C]ourt before any

further proceedings in the trial court."    Mass. R. Civ. P.

64 (a).   Second, the party has the right to petition for relief

under G. L. c. 231, § 118, first par., from a single justice of

the Appeals Court, who may, in his or her discretion, grant the

relief.   The single justice also has the authority to transfer
                                                                   6


the petition to a panel of the Appeals Court, where it will be

treated as a full interlocutory appeal.   See McMenimen v.

Passatempo, 452 Mass. 178, 187 (2008), citing CUNA Mut. Ins.

Soc'y v. Attorney Gen., 380 Mass. 539, 540 (1980).   But a party

has no right under § 118, first par., to bring the petition

directly to a panel or to seek review of the single justice's

ruling by the panel.    See McMenimen, supra at 189-190; Corbett

v. Kargman, 369 Mass. 971, 971-972 (1976).

     However, in narrowly limited circumstances, where "an

interlocutory order will interfere with rights in a way that

cannot be remedied on appeal" from a final judgment, and where

the order is "collateral to the underlying dispute in the case"

and therefore will not be decided at trial, a party may obtain

full appellate review of an interlocutory order under our

doctrine of present execution.   Maddocks v. Ricker, 403 Mass.
592, 596, 598 (1988).   See Marcus v. Newton, 462 Mass. 148, 151-

152 (2012); Borman v. Borman, 378 Mass. 775, 779-780 (1979).3

The doctrine is intended to be invoked narrowly to avoid


     3 The phrase "doctrine of present execution" appears to
derive from Vincent v. Plecker, 319 Mass. 560, 564 n.2 (1946),
where this court, in deciding whether an order was appealable as
a "final decree," noted, "Though part of a single controversy
remains undetermined, if the decree is to be executed presently,
so that appeal would be futile unless the decree could be
vacated by the prompt entry of an appeal in the full court, the
decree is a final one." We first used the phrase "doctrine of
present execution" in Borman v. Borman, 378 Mass. 775, 780
(1979).
                                                                     7


piecemeal appeals from interlocutory decisions that will delay

the resolution of the trial court case, increase the over-all

cost of the litigation, and burden our appellate courts.     See

Borman, supra at 779.   See also Firestone Tire & Rubber Co. v.

Risjord, 449 U.S. 368, 374 (1981).

    Our doctrine of present execution is similar to the Federal

"collateral order doctrine," which permits full appellate review

of a small class of collateral interlocutory decisions "that are

conclusive, that resolve important questions separate from the

merits, and that are effectively unreviewable on appeal from the

final judgment in the underlying action."     Mohawk Indus., Inc.

v. Carpenter, 558 U.S. 100, 106 (2009), quoting Swint v.

Chambers County Comm'n, 514 U.S. 35, 42 (1995).    But, as we note

later, the application of the Federal collateral order doctrine

has at times varied from our application of the doctrine of

present execution.   See note 4, infra.

    In civil cases, we have granted "the right to an immediate

appeal under the doctrine of present execution where protection

from the burden of litigation and trial is precisely the right

to which [a party] asserts an entitlement."    Estate of Moulton

v. Puopolo, 467 Mass. 478, 485 (2014).    Thus, for example, we

allow immediate appeals from an order denying a motion to

dismiss by a government official who claims absolute or

qualified immunity, because the purpose of such immunity is to
                                                                   8


protect public officials from the burden of litigation itself.

Duarte v. Healy, 405 Mass. 43, 44 n.2 (1989).   If the motion to

dismiss were denied in error, the official would have to defend

the litigation, which is precisely what the immunity is designed

to prevent; even if the erroneous order were ultimately reversed

after trial, the right to immunity from suit would still have

been "lost forever."   Brum v. Dartmouth, 428 Mass. 684, 688

(1999).   Similarly, the doctrine has been applied to allow an

immediate appeal from the denial of a motion to dismiss under

the "anti-SLAPP" statute, G. L. c. 231, § 59H, which was enacted

to protect those exercising their rights of petition and speech

from lawsuits intended to chill their exercise of those rights

by the threat of costly and time-consuming litigation.   See

Blanchard v. Steward Carney Hosp., Inc., 477 Mass. 141, 157-158

(2017); Duracraft Corp. v. Holmes Prods. Corp., 427 Mass. 156,

161 (1998).   The interests of defendants under the anti-SLAPP

statute cannot be adequately vindicated on appeal from a final

judgment, because they will already have suffered the burdens of

litigation arising from their exercise of protected rights.     See

Fabre v. Walton, 436 Mass. 517, 521 (2002).

    We have also allowed immediate appeal from an interlocutory

order disqualifying a party's counsel in a civil case under the

doctrine of present execution.   We concluded that an order

depriving a party of his or her choice of counsel, if error,
                                                                    9


cannot realistically be remedied on appeal from a final

judgment.   Maddocks, 403 Mass. at 600.    Even if the appellate

court were to determine that the judge erred in disqualifying

the attorney, "[i]n practice, . . . it is unlikely that an

appellate court would reverse a judgment and require a new trial

in the absence of a demonstration, almost impossible to make,

that any erroneous disqualification order significantly

prejudiced the rights of the client."     Id.4

    We have not, however, generally allowed interlocutory

discovery orders to be immediately appealable under the doctrine

of present execution.   See Cronin v. Strayer, 392 Mass. 525, 527

(1984).   The United States Supreme Court has also not generally

allowed such appeals under the collateral order doctrine.

Mohawk Indus., Inc., 558 U.S. at 108, quoting Firestone Tire &

Rubber Co., 449 U.S. at 377 ("we have generally denied review of

pretrial discovery orders").


    4  The United States Supreme Court has concluded under its
collateral order doctrine that an order disqualifying counsel in
a civil case is not immediately appealable. Richardson-Merrell,
Inc. v. Koller, 472 U.S. 424, 440 (1985). In response to the
argument that a disqualification order will effectively be
unreviewable on appeal from a final judgment because of the
difficulty in showing that the party suffered prejudice, the
Court declared that "the difficulties in proving prejudice . . .
go more to the issue of the showing required to reverse a final
judgment than to whether a disqualification order should be
subject to immediate appeal." Id. at 438. "Absent a
requirement of prejudice, the propriety of the trial court's
disqualification order can be reviewed as effectively on appeal
of a final judgment as on an interlocutory appeal." Id.
                                                                  10


    The trust defendants contend that the judge's partial

denial of their motion for a protective order regarding their

communications with Levin deprives them of their right to

protect privileged attorney-client communications from

disclosure to third parties, and that this right cannot be

adequately vindicated on appeal after final judgment because the

confidentiality of those privileged communications, once

disclosed, cannot be restored.   They also contend that the

subject of the interlocutory appeal -- the existence of an

attorney-client relationship regarding the property transaction

between Levin and the trust defendants before the fire -- is

collateral to the merits of the controversy, which concerns the

assignment of the purchase and sale agreement to Patel.

    In response, the developer plaintiffs argue that a partial

denial of a motion for protective order is ultimately a

discovery order, and that litigation should not generally be

interrupted by allowing piecemeal appeals from such orders.

They contend that the trust defendants may challenge the order

on appeal after final judgment and, if the order is determined

to be error, they can seek a remedy of a new trial where the

attorney-client communications that were disclosed, and all

information derived from those disclosures, are excluded from

evidence.
                                                                   11


    The trust defendants make fair points, but the developer

plaintiffs have the better argument.    The trust defendants are

correct that the existence of an attorney-client relationship

between Levin and the trust defendants regarding the sale of the

property is an issue that is collateral to any issue that will

be decided at trial.    They are also correct about the importance

of protecting the confidentiality of privileged attorney-client

communications in order to encourage "full and frank

communication between attorneys and their clients."    Upjohn Co.

v. United States, 449 U.S. 383, 389 (1981).    And we recognize

that, if those communications are indeed privileged and are

disclosed in discovery, a successful postjudgment appeal cannot

change the fact that communications that the trust defendants

intended to be confidential will have been disclosed to the

developer plaintiffs.

    But we agree with the developer plaintiffs that, although a

successful postjudgment appeal cannot entirely eliminate the

harm that arises from an order allowing third parties to learn

the content of privileged communications, the trust defendants

do have a viable postjudgment remedy.   Unlike an order

disqualifying a party's counsel, the consequences of an adverse

discovery order can be ascertained, the prejudice identified,

and the error remedied by barring the use of any evidence

derived from the protected communications at a new trial or
                                                                  12


other subsequent proceeding.   See Borman, 378 Mass. at 782

("review [of order to testify at depositions] after a definitive

determination of rights and liabilities would not be futile").

See also Mohawk Indus., Inc., 558 U.S. at 109 ("vacating an

adverse judgment and remanding for a new trial in which the

protected material and its fruits are excluded from evidence" is

adequate remedy to erroneous disclosure of privileged material).

In short, an appellate court on postjudgment appeal cannot

prevent privileged communications from having been disclosed to

the developer plaintiffs, but it can protect the trust

defendants from the harm arising from those communications

having been used against them at trial.   If the trust defendants

were prejudiced at trial by the admission of evidence derived

from the privileged communications revealed pursuant to the

order, an appellate court may grant them a new trial, where no

evidence derived from those communications will be admitted.

    Notably, the trust defendants here are claiming a right of

immediate appeal from a discovery order, which commonly involves

claims of denial of rights or invasions of privilege.    See

Borman, 378 Mass. at 784 (orders compelling witness testimony

"are among the most common of everyday incidents to the process

of disposing of cases, and objections on the ground of privilege

. . . are frequently raised" [citation omitted]).   Discovery

orders may direct a witness to testify at a deposition about
                                                                  13


information that a witness claims would be self-incriminating,

see id. at 781-782, or that a witness claims is protected by

various privileges other than the attorney-client privilege,

such as the spousal privilege or the psychotherapist-patient

privilege.   Discovery issues regarding the scope of the

attorney-client privilege -- and its application to documents

sought in discovery -- may arise whenever a party produces a

privilege log identifying documents that the party refuses to

disclose because they purportedly contain protected attorney-

client communications or attorney work product.   Whenever a

judge orders disclosure in any of these discovery disputes, the

aggrieved party can claim that its rights cannot be fully

vindicated on appeal, because otherwise protected communications

or documents will be revealed that the party was entitled to

keep confidential.   But if that intrinsic harm were to suffice

to make all such discovery orders appealable under the doctrine

of present execution, we would be inviting "the inundation of

appellate dockets with what have heretofore been regarded as

nonappealable matters" (citation omitted), Cronin, 392 Mass. at

529, with the resulting delays and increased litigation costs

that come with piecemeal interlocutory appeals.   Where a

postjudgment appeal offers a viable, albeit imperfect, remedy,

we will not grant a right to interlocutory appeal from a

discovery order simply because it involves an issue of
                                                                  14


privilege.   We thus conclude that orders requiring the

disclosure of privileged material, such as the order in this

case, are not categorically irremediable, and therefore are not

appealable under the doctrine of present execution.5

     We note that our analysis is consistent with that of other

courts.   The Supreme Court was confronted with this same

question, interpreting the Federal collateral order doctrine, in

Mohawk Indus., Inc., 558 U.S. at 103.   Explaining that the Court

"routinely require[s] litigants to wait until after final

judgment to vindicate valuable rights, including rights central

to our adversarial system," id. at 108-109, the Court noted that

an erroneous privilege disclosure order is akin to other common

errors that may take place throughout the life of a case.   The




     5 The trust defendants note that we stated in Preventive
Med. Assocs., Inc. v. Commonwealth, 465 Mass. 810, 823 (2013),
that the harm to a party from the disclosure of privileged
attorney-client communications to an adversary "could be
irreparable." We recognized the potential for irreparable harm
in that case in the context of requiring judicial supervision of
the protocol used by the Commonwealth to search the electronic
mail (e-mail) messages of a criminal defendant -- which were
seized pursuant to a search warrant -- where the e-mail messages
may contain privileged attorney-client communications, not in
the context of deciding whether to allow an immediate appeal
from a discovery order in a civil case under the doctrine of
present execution. See id. We recognize here that there is
intrinsic irreparable harm where a judge erroneously orders the
disclosure of privileged communications, but conclude that this
intrinsic harm alone does not suffice to require a right to
interlocutory appeal under the doctrine of present execution
where there is a viable postjudgment remedy for the use of this
privileged information against the party at trial.
                                                                  15


Court concluded that such errors may be remedied in the same way

as other erroneous evidentiary rulings:    by reversing the

judgment and remanding for further proceedings in which the

protected material and its fruits are inadmissible in evidence.

Id.   For those reasons, interlocutory appeals from attorney-

client privilege disclosure orders under 28 U.S.C. § 1291 are

not permitted as of right under the Federal collateral order

doctrine.   Id. at 114.   Numerous State appellate courts have

reached the same conclusion as a matter of State law.    See,

e.g., Melia v. Hartford Fire Ins. Co., 202 Conn. 252, 258-259

(1987); Expedia, Inc. v. Columbus, 305 Ga. App. 450, 453 (2010);

Abrams v. Cades, Schutte, Fleming & Wright, 88 Haw. 319, 325

(1998).

      Ultimately, the doctrine of present execution represents a

balancing act that weighs the harm to cost-effective litigation

arising from piecemeal interlocutory appeals against the harm

that a litigant may suffer from a trial court order that is

irremediable on postjudgment appeal.    We conclude that the sheer

volume of potential appeals that would be permitted by including

privilege-related discovery orders within the doctrine of

present execution, and the inevitable adverse impact on judicial

efficiency, outweighs the intrinsic harm that potentially might

be suffered by an aggrieved party who is denied an immediate

right to appeal.
                                                                 16


     In reaching this balance, we note that denying a litigant

the right to a full interlocutory appeal under the doctrine of

present execution does not bar a litigant from moving or

petitioning for immediate appellate review of an interlocutory

order.   Where a party believes that the legal questions at issue

regarding a discovery order are so significant or novel that

they warrant interlocutory appeal, the party may generally

request the Superior Court judge to report the decision to the

Appeals Court under Mass. R. Civ. P. 64.   Or the party may

petition a single justice of the Appeals Court under G. L.

c. 231, § 118, first par., and seek redress from the single

justice, as the trust defendants did here, or ask the single

justice to refer the petition to a full panel of the Appeals

Court.   And where a party or nonparty feels so strongly about

the injustice of an order compelling discovery that it is

willing to suffer the sanctions that might arise from disobeying

the order, the party or witness can obtain full appellate review

of the order as a matter of right by refusing to comply with the

order and appealing from the resulting order of dismissal or

contempt.   See Cronin, 392 Mass. at 528, citing Matter of Roche,

381 Mass. 624, 625 n.1 (1980).6   We are satisfied that this


     6 We recognize that, as here, an attorney who denies the
existence of an attorney-client relationship with the moving
party regarding the subject matter of the litigation is not
going to refuse to testify and risk a contempt finding. But we
                                                                    17


collection of alternative remedies will adequately protect the

rights of litigants who are egregiously harmed by interlocutory

discovery orders.

    2.     Partial denial of motion for protective order based on

trust defendants' claim of attorney-client privilege.    Having

concluded that the trust defendants are not entitled under the

doctrine of present execution to appeal from the partial denial

of their motion for a protective order, based on their claim

that they had an attorney-client relationship with Levin

regarding the sale of the property before the fire, we have two

options.    We can exercise our discretion under our

superintendence authority to reach the merits of this appeal,

where the issue "has been briefed fully by the parties . . .

[and] raises a significant issue" regarding attorney-client

relationships and the doctrine of privilege, "and addressing it

would be in the public interest."    Marcus, 462 Mass. at 153.    Or

we can dismiss the appeal, and allow the single justice of the

Appeals Court to decide the G. L. c. 231, § 118, first par.,

petition that he stayed pending resolution of the appeal.    We



decline to grant a right of interlocutory appeal to a party in a
civil proceeding simply because that avenue of appeal is not
available. We do not address whether a right of interlocutory
appeal would be appropriate in these circumstances if the appeal
concerned a privilege issue in a criminal or grand jury
proceeding. Cf. Matter of a R.I. Grand Jury Subpoena, 414 Mass.
104, 110 (1993); Matter of a Grand Jury Subpoena, 411 Mass. 489,
494 (1992).
                                                                   18


exercise the first option, and after considering the trust

defendants' argument, we conclude that the motion judge's order

cannot stand based on the limited findings that he made.     We

therefore vacate his order and remand the matter to the motion

judge for further factual findings and reconsideration of the

motion in light of those additional findings.   We express no

view as to how the motion should ultimately be decided.    After

the judge makes those findings and issues a new order, the

aggrieved party may avail itself of the options we have

identified for interlocutory appellate review -- i.e.,

requesting the judge to report his ruling to a panel of the

Appeals Court or filing a petition under § 118, first par. --

but, for reasons we have already explained, will not be entitled

to an interlocutory appeal under the doctrine of present

execution.

    a.   Standard of review.   A judge's ultimate conclusion as

to whether an attorney-client relationship existed is a mixed

question of law and fact, which we review de novo.   See McCarthy

v. Slade Assocs., Inc., 463 Mass. 181, 190 (2012), quoting

Commissioner of Revenue v. Comcast Corp., 453 Mass. 293, 303

(2009) ("Mixed questions of law and fact, such as whether there

has been a waiver, generally receive de novo review"); 2 P.R.

Rice, Attorney-Client Privilege in the United States § 11.38, at

1253-1255 (2017) (most questions concerning issues of attorney-
                                                                    19


client privilege involve "a mixture of law and fact").     In doing

so, we accept a judge's findings of fact "unless clearly

erroneous, and due regard shall be given to the opportunity of

the trial court to judge . . . the credibility of the

witnesses."   Mass. R. Civ. P. 52 (a), as amended, 423 Mass. 1408

(1996).

    b.    Summary of the evidence and the judge's findings.    It

was undisputed that Levin represented the Masons, as the sellers

of the property, in connection with the purchase and sale

agreement, and that he was identified as their attorney of

record on the agreement that was signed in September 2012.    The

question before the judge was whether Levin had also established

an attorney-client relationship with the trust defendants, who

were the buyers in this transaction.   Levin testified that he

had not; the trust defendants testified that he had.

    Levin acknowledged that he had represented the trust

defendants in a large number of matters, including real estate

matters, for over twenty years, and that he did over ninety per

cent of the trust defendants' legal work. He testified that, in

the spring of 2012, when he learned that the trust defendants

were seeking to make an offer on the property, he was

representing the trust defendants in a number of other real

estate transactions.   In Levin's electronic mail messages with

the trust defendants, he discussed the purchase and sale
                                                                  20


agreement in conjunction with other pending matters.   The trust

defendants and Levin agreed that, because he was representing

the Masons as the sellers, the trust defendants would identify

Miriam Marcus as their attorney of record in the agreement.

Levin admitted that he never communicated with Miriam Marcus,

and instead communicated directly with the trust defendants

because he knew that Martin always negotiated real estate

transactions personally.   Levin sent draft documents to the

trust defendants for review, prepared a power of attorney form

for Martin so that he could sign the purchase and sale agreement

on behalf of the Grossman Munroe Trust, and acknowledged having

"many conversations" with Martin concerning the transaction

after the agreement was signed in September 2012, particularly

about deadlines in the agreement and seeking an extension to

perform due diligence obligations.   Levin also testified that he

discussed with the trust defendants their concerns about

financing, construction, and permits related to the division of

condominium units on the property; those issues were

incorporated into a rider to the purchase and sale agreement.

Levin billed the Masons and the trust defendants each one-half

of his fee in connection with the purchase and sale transaction.

The bill sent to the trust defendants listed the Masonic Temple

transaction with other pending real estate matters on which he

represented the trust defendants.
                                                                    21


    Throughout his testimony, Levin contended that he never

provided particularized legal advice or assistance to the trust

defendants in connection with the sale of the property, but did

provide advice "affect[ing] both sides" at group meetings

regarding various issues.    Levin characterized his role in the

matter as a simple one:     the parties had discussed agreed-upon

terms, and he worked to memorialize them into a working purchase

and sale agreement.   He made himself available to answer

questions from the defendants, but he described these

communications as "direction, not [advice]."    Levin testified

that he explicitly told the trust defendants that he would not

be able to represent them in the purchase and sale transaction.

    The trust defendants disputed Levin's testimony.      Seymour

Marcus testified that Levin had explicitly told him that Levin

was going to represent both sides, and that Levin had

represented opposing parties to a transaction with them before,

in the context of lenders and borrowers and also buyers and

sellers.   Marcus stated that Levin offered particularized legal

advice in meetings -- without the Masons present -- on

permitting and construction issues regarding the property and on

what "[his] liabilities are to the Masons."    He said that Levin

instructed them to list Miriam Marcus as their attorney solely

as a formality.
                                                                  22


    Martin testified that he never executed a real estate

transaction without representation, and virtually always used

Levin to negotiate agreements and draft documents.   Martin

contradicted Levin's testimony that Levin merely wrote the terms

that the parties had agreed upon, claiming that Levin proposed

amendments to the purchase and sale agreement and made

suggestions and comments throughout the negotiation process.

Martin also testified that Levin never told the trust defendants

that he would be unable to represent them.   Rather, Martin

testified, Levin made clear that he was representing both sides,

and asked the trust defendants to list Miriam Marcus as their

attorney only to avoid the appearance of impropriety.

    At the close of the evidentiary hearing, the judge

announced his findings and subsequent order.   Because it was

undisputed that the trust defendants approached Levin for legal

advice -- and indeed received such advice -- regarding their

exposure to insurer claims and other liability after the fire,

the judge first found that there was an attorney-client

relationship between Levin and the trust defendants after the

fire.   With respect to the matters involving the purchase and

sale agreement before the fire, the judge found that the Masons

and the trust defendants shared a common interest in the sale,

transfer, and development of the property, but not a common
                                                                23


interest in the sense "that their interests were aligned with

regard to this transaction."   He noted:

    "[A] purchase and sale agreement generally is designed to
    protect the rights and enforce the obligations of a buyer
    and seller, which almost by definition are antagonistic one
    to the other. And in a transaction of this complexity, it
    seems impossible that a single attorney could represent
    both sides in a very complex and sophisticated real estate
    transaction."

The judge continued:

    "I accept the testimony as I've heard it that there
    was a longstanding relationship between Mr. Levin and
    Mr. Marcus and his various ventures that extended
    perhaps up to [twenty-five] years and involved
    countless real estate transactions . . . where Mr.
    Levin served essentially as in-house counsel for Mr.
    Marcus and his various holdings. And I acknowledge
    that . . . any communications [with Levin] as to all
    of those real estate transactions in the past would
    fall under the attorney-client umbrella that Mr. Levin
    had with Mr. Marcus and his entities. That does not
    mean in this particular transaction, however, that
    . . . Mr. Levin necessarily represented Mr. Marcus and
    Mr. Martin.

    "A party asserting a privilege has the burden of
    proving that the privilege exists. I don't find in
    this case that the [trust defendants have] proved to
    my satisfaction that Mr. Levin acted as the attorney
    for Mr. Marcus and Mr. Martin with regard to the
    negotiations leading to the signing of a [purchase and
    sale agreement] or with regard to negotiations leading
    to an extension of that [purchase and sale
    agreement]."

The judge thus found that there was no attorney-client

relationship between the trust defendants and Levin with respect

to the purchase and sale transaction before the fire.
                                                                  24


    c.   Analysis.   On appeal, the trust defendants do not

contend that there was an express contract whereby Levin agreed

to represent them with respect to the Masonic Temple purchase

and sale transaction.   Rather, they argue that the attorney-

client relationship was implied as a matter of law by the

conduct of the parties, particularly based on their reasonable

belief that Levin was representing them.    An attorney-client

relationship may be impliedly formed "when (1) a person seeks

advice or assistance from an attorney, (2) the advice or

assistance sought pertains to matters within the attorney's

professional competence, and (3) the attorney expressly or

impliedly agrees to give or actually gives the desired advice or

assistance. . . .    In appropriate cases the third element may be

established by proof of detrimental reliance, when the person

seeking legal services reasonably relies on the attorney to

provide them and the attorney, aware of such reliance, does

nothing to negate it" (citation omitted).    DeVaux v. American

Home Assur. Co., 387 Mass. 814, 817-818 (1983).

    The judge's findings raise issues both of law and of fact,

none of which can be resolved without remand to the motion judge

for further findings.   The issue of law is that the judge, after

finding that the interests of the buyer and seller in this

purchase and sale transaction were "antagonistic" to each other,

stated that "in a transaction of this complexity, it seems
                                                                   25


impossible that a single attorney could represent both sides in

a very complex and sophisticated real estate transaction."    It

is not clear from the record precisely what the judge meant by

this statement, especially where the judge found that Levin

represented both the trust defendants and the Masons after the

fire, when their interests remained adverse.7

     It is not ethically impossible for an attorney to represent

clients with adverse interests.   Under Mass. R. Prof. C.

1.7 (a), as amended, 430 Mass. 1301 (1999) -- the version of

rule 1.7 in effect at the time of this transaction -- an

attorney could represent clients with directly adverse

interests, even in complex real estate transactions, where the

attorney reasonably believed that his or her representation of

each client would not adversely affect the relationship with the

other client and each affected client consented after

consultation.8   But even where an attorney would have violated




     7 The Masons later sued the trust defendants, and Levin
testified that he only stepped aside from representing the trust
defendants after that lawsuit commenced.

     8 Subsequent to the transaction at issue in this case, our
rules of professional responsibility were amended. Under the
current Mass. R. Prof. C. 1.7, as appearing in 471 Mass. 1335
(2015), an attorney may represent clients with directly adverse
interests where the attorney reasonably believes that he or she
will be able to provide competent and diligent representation to
each affected client, the representation is not otherwise
prohibited by law, the representation does not involve the
assertion of a claim by one client against another in the same
                                                                    26


this rule by jointly representing clients with adverse interests

without consent, the attorney still would have had a separate

attorney-client relationship with each client.     See RFF Family

Partnership, LP v. Burns & Levinson, LLP, 465 Mass. 702, 721

(2013).   And where there is an attorney-client relationship,

even one that an attorney ethically should not have entered into

without consent because of a conflicting representation, the

client is entitled to protect confidential communications with

the attorney.   See id., quoting In re Teleglobe Communications

Corp., 493 F.3d 345, 369 (3d Cir. 2007) ("even where a law firm

actually violates Mass. R. Prof. C. 1.7[a] by representing two

clients with adverse interests without the consent of each

client, 'counsel's failure to avoid a conflict of interest

should not deprive the client of the privilege'").

    Where we cannot be sure what the motion judge meant by his

finding that it seems "impossible" for Levin, who was already

representing the Masons with respect to the sale of its

property, also to represent the trust defendants with respect to

that transaction, we believe it prudent to remand the matter to

the judge for clarifying findings on this issue.    It is unclear

what role, if any, that finding played in his ultimate




litigation or proceeding, and each affected client gives
informed written consent.
                                                                  27


determination that Levin did not enter into an attorney-client

relationship with the trust defendants until after the fire.

    We must also remand for further findings because we cannot

evaluate whether the judge's findings were clearly erroneous

without credibility findings regarding the conflicting testimony

of Levin and the trust defendants.   For example, the judge did

not resolve contradictory testimony as to whether Levin

explicitly told the trust defendants that he could not represent

them because he was simultaneously representing the Masons,

which bears on the trust defendants' claim of detrimental

reliance.   The judge found only that the trust defendants had

failed to satisfy their burden of proving that they had an

attorney-client relationship with Levin regarding the

negotiation of the purchase and sale agreement and its

extension, but he did not explain why.

    Importantly, the judge did not address the undisputed fact

that Levin billed both the Masons and the trust defendants for

his legal work regarding this transaction, splitting his fee

equally between them.   Where, as here, an attorney bills an

existing client for legal services, and where the client pays

for those services, it is reasonable to infer that they had an

attorney-client relationship with regard to those services.    See

Williams v. Ely, 423 Mass. 467, 476 (1996) ("It seems clear that

[the client] would not have contributed toward payment of [the
                                                                   28


law firm's] bills if they had received no legal advice from the

firm").    An attorney's billing for legal services and a client's

payment of the bill for such services may not be dispositive of

the existence of an attorney-client relationship, but a finding

of no attorney-client relationship with respect to legal

services that were billed and paid warrants an explanation.    See

Matter of Stern, 425 Mass. 708, 712-713 (1997) (trustee acted as

legal advisor and attorney-client relationship was formed where,

inter alia, trustee was paid fees specifically to act as

attorney); Droz v. Karl, 736 F. Supp. 2d 520, 524-525 (N.D.N.Y.

2010) (while not dispositive, payment of fee to attorney is

"indicator[] of an attorney-client relationship").

    As to this issue, we note that an attorney-client

relationship may impliedly be formed when an attorney provides

"advice or assistance" (emphasis added).    DeVaux, 387 Mass. at

817-818.   Where "advice" has been defined as "[g]uidance

offered," see Black's Law Dictionary 65 (10th ed. 2014), we may

interpret "assistance" here to mean "services rendered."    See 1

P.R. Rice, Attorney–Client Privilege in the United States, supra

at § 7.10, at 1273-1277 ("Legal assistance requires the

involvement of the judgment of a lawyer in his capacity as a

lawyer," and it "requires an attorney to render the type of

services that his education and certification to practice

qualify him to render for compensation" [quotation omitted]);
                                                                  29


Sheinkopf v. Stone, 927 F.2d 1259, 1266 (1st Cir. 1991)

(describing attorney's obtaining of party's check and having

that party sign various documents as "assistance . . .

rendered," and distinguishing "legal advice" from actual,

concrete transactions).   The question whether Levin provided

"assistance" to the trust defendants that created an attorney-

client relationship is related to, but distinct from, the

question whether he provided them with legal "advice."    The

motion judge may wish to consider this issue on remand.

    Conclusion.   The order of the Superior Court judge

partially denying the trust defendants' motion for a protective

order is vacated, and the matter is remanded for further

findings consistent with this opinion and for reconsideration of

the motion in light of those findings.

                                    So ordered.